UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In Re Application of ELEMENT SIX
TECHNOLOGIES LIMITED for an Order Pursuant to

28 U.S.C. § 1782,
ORDER

Petitioner,

18 Misc. 418 (PGG)
- against -

PURE GROWN DIAMONDS, INC.,

Respondent.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Ont anuary 2, 2019, this Court issued an order granting Petitioner’s application
for discovery in aid of a lawsuit pending in Singapore. (Dkt. No. 28) The Order grants
Petitioner’s application “only to the following extent: documents and testimony sufficient to
establish the provenance of Sample 3, including invoices, purchase orders, and shipping
documents concerning Sample 3, and communications between [Respondent Pure Grown
Diamonds, Inc., (“PGD”)] and the entity that supplied Sample 3 to PGD concerning Sample 3.”
(Id. at 15-16)

On January 18, 2019, the parties filed a joint letter regarding a dispute over the
meaning of the January 2, 2019 Order. (Dkt. No. 31) Petitioner argues that the Court’s Order
requires Respondent to provide discovery “regarding the entire provenance of Sample 3,” from
the “cultivation [of Sample 3] through cutting, polishing, and preparation of the gemstone.” (Id.
at 1-2) Respondent argues that the Court’s Order requires it to provide discovery regarding “the

sale of the finished diamond gemstone from PGD’s immediate predecessor to PGD.” (Id. at 2)

 
Respondent represents that “the origins of Sample 3 beyond the supplier to PGD exceeds PGD’s
knowledge. .... PGD is not withholding such information.” (Id. at 5 n.6)

As the January 2, 2019 Order states, Petitioner is entitled to discovery sufficient
to establish what entity provided Sample 3 to Respondent. Petitioner is not entitled to discovery
regarding the cultivation, cutting, polishing, and preparation of Sample 3.

Dated: New York, New York
January / , 2019 SO ORDERED.

Paul G. Gardephe  *
United States District Judge

 
